 IntheMatter of THE BAER & WILDECO.,and SWANKPRODUCTS,INC.andINTERNATIONAL JEWELRY WORKERS' UNION, .LOCAL-,18Case No. C-388.-Decided October 19, 1938Jewelry YLannfactaiiny hidrtstry-IntciIcicnec, Restraint, and Coercimi--Company-DonminatedUnion: domination of and interference with formation;support: disestablished,as agency for collectivebargainingDisctiniination-charges of,not sustained-UnfairLabor Practices:complaint dismissed; as toone respondent,for lack ofjurisdictionMr. Bernard J. Donoghue,for the Board.Hinckley, Allen, Tillinghastc6Wheeler,byMr. Chauncey E.Wheeler,andMr. IIa'ro7d A. And'retas,of Providence, R. I., for therespondents.Mr. Clarence A. Barnes,of Boston, Mass., for the Association.Mr. William F. Guffey, Jr.,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASECharges and amended charges having been filed by InternationalJewelryWorkers'. Union, Local 18, herein called the Union, theNational Labor. Relations Board, herein called the Board, by A.Howard Myers, Regional Director for the First Region (Boston,Massachusetts), issued and duly served its complaint dated Decem-ber 1, 1937, against The Baer & Wilde Co. and Swank Products,Inc., both of Attleboro, Massachusetts, herein called the respondents,-alleging that the respondents had engaged in and were engaging inunfair labor -practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called the Act., Asto the unfair labor practices, the complaint as amended at the hear-ing alleged in substance: (1) that the respondents had interfered,with ^ and, were interfering with their employees in the exercise oftheir rights to self-organization; (2) that the respondents had domi-nated, interfered with, and fostered the formation and administra-9 N. L R. B., No. 37420 DECISIONS AND ORDERS421tion of Swank Products Employees Association, herein called theAssociation; a labor organization of their employees; and (3) thatthe respondent, Swank Products, Inc., by the discharge of HelenRobillard on or about June 10, 1937, and by its refusal to give heremployment on November 29, 1937, upon the termination of hersick leave, had discriminated in regard to her hire and tenure of'employment, thereby discouraging membership in the Union.On December 3, 1937, the respondents filed a motion to extend thetime to answer the complaint.This motion was denied by the Re-gionalDirector. 'Thereupon the respondents filed their respectiveanswers each of which, as amended at the hearing, denied that theyhad engaged in the unfair labor practices alleged in the complaint.In addition the respondents set forth separate defenses, The BaerA Wilde Co. -averring that it transacts no business and, maint airs itscorporate charter solely for the purpose of goodwill, and SwankProducts, Inc. averring that its business has no substantial relationto interstate commerce, and that Helen Robillard was not discharged,but was temporarily laid off solely because of a business depression.Swank Products, Iiic., also filed with the Regional Director a "Mo-tion for Election," requesting the Board forthwith to conduct anelection among its employees for the determination of their collectivebargaining representative and to postpone the hearing on the com-plaint until after such election.This motion was not acted upon bythe Regional Director, but was disposed of by the Trial Examineras hereinafter set forth.Pursuant to notice duly served upon the respondents, the Union,and the Association, a hearing on the complaint was held at Attle-boro,Massachusetts, from December 2 to December 15, 19371 beforeSamuel F. Jaffee, the Trial Examiner duly designated by the Board.The respondents and the Board \were represented by counsel, par-ticipated in the hearing,- and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the beginning of the hearing counsel for the Association filed itspetition to intervene and moved that an election be held among therespondents' employees, pending the outcome of which, the hearingbe adjourned.The Trial Examiner granted the petition but deniedthe motion.Counsel for the Association then moved for a continu-ance in order to complete a previous engagement in a State court.This motion was likewise denied.He thereupon entered his appear-ance of record but was absent during most of the hearing. At theclose of the'Board's case, both respondents moved to dismiss the com-plaint on the grounds that the Board was without jurisdiction andthat the evidence did ' not substantiate the allegations of the com-plaint.At the close of the hearing this motion was allowed as,to 422NATIONAL LABOR RELATIONS BOARDThe Baer & Wilde Co. and denied as to Swank Products, Inc. Atthe close of the hearing the respondents', motion, for election wasdenied.On January 20, 1938, the Trial Examiner filed his IntermediateReport in which he found that Swank Products, Inc., hereinaftercalled Swank, had engaged in and was engaging in the unfair laborpractices alleged in the complaint, except that it did not discriminateagainst Robillard by refusing to give her employment on November29, 1937.He accordingly recommended that Swank cease and desistfrom engaging in such unfair labor practices, that it cease givingrecognition to and that it disestablish the Association as collectivebargaining representative for any of its employees, and that it rein-stateHelen Robillard with back pay from June 11 to July 22, 1937.Thereafter, Swank and the Association filed exceptions to theIntermediate Report and to various rulings of the Trial Examiner.Pursuant to notice duly served on all the parties, a hearing for thepurpose of oral argument was had before the Board in Washington,D. C., on March 3, 1938. Swank and the Union appeared; the Asso-ciation filed a brief.The Board has reviewed the rulings of the TrialExaminer on motions and on objections to the admission of evidenceand finds that no prejudicial errors were committed. The rulings arehereby affirmed.The Board has also considered the exceptions tothe Intermediate Report and to the rulings of the Trial Examinerand hereby sustains those exceptions of Swank to the Trial Ex-aminer's finding that Robillard was discriminatorily discharged. Inall other respects the Board finds the exceptions of both Swank andthe Association to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF SWANKThe respondent,Swank Products,Inc., is a Delaware corporation,authorized- and licensed to do business in Massachusetts.It is en-gaged inthe manufacture, sale, and distribution of jewelry,particu,larly tie clips,tie chains,and cuff links.It operates its only plant forthe manufacture of these products in Attleboro, Massachusetts, andmaintains sales offices throughout the United States.The raw mate-rials used by Swank consists chiefly of gold, silver,copper, and othermetals.More than 50 per cent of such raw materials are shipped toSwank's plant from points outside Massachusetts.From December 1,1936, to December 1, 1937, the cash value of the jewelry manufac-tured and sold by Swank,together with the novelties which it pur-chased and resold, amounted to $2,570,069.54, 95per cent of whichwas shipped to points outside Massachusetts. DECTSION5 AND ORDERS423At the time of the hearing, Swank employed approximately 350person s.II.THE ORGANIZATIONS INVOLVEDInternational Jewelry Workers' Union, Local 18, is a labor organi-sation affiliated with the American Federation of Labor, admittingto membership employees of the jewelry manufacturers of ,Attleboro,including the employees of Swank.Swank Products Employees Associationisanunaffiliated- labororganization, admitting to membership all employees of Swank ex-cept foremen and executives.The Association'smembership islimited to employees of Swank.III. THE UNFAIR LABOR PRACTICESA. Interference with -the f ormation,and administrationof the AssociationDuring 1936 and thespring of1937, the Unionhad been active inorganizing the jewelry workers in Attleboro and neighboringcities.Except for the tool makers employed by Swank, who had joined atool makers' union affiliated with the American Federation of Labor,Swank's employeesremained unorganized.The evidence shows, how-ever, that by the spring of 1937,some of Swank's employees had be-come interested in the Unionand were attending union meetings.The activity which resulted in the formation of the Associationbegan in tb,^latter part of April 1937, when William McClellan, adepartment supervisor 1 in Swank's plant, told ThomasStevenson,Swank's general foreman, that he had been thinking about a "com-pany union" and he thought it would be a "good thing" if they hadan organization to "keep what we already have." Stevenson agreedwithMcClellan and, together, they invited about 15 employees,includingabout 8 supervisors, to attend a meeting for the purpose ofdiscussing the advisability of forming such an orgMlization.Thismeeting was held on the evening of May 4, 1937, in a small roomadjoining Stevenson*s office.Among those present were Stevenson,the general foreman, McClellan, John I. Wiggins, Erle Nickerson,Lester Davey, George Desormeau, John Fuery, Albert Gaboury, allof whom are department supervisors, and Joseph Harney, who hasoccasionalsupervisory powers.Stevenson called the meeting toorder, stated the purpose of the meeting, and said he was presentingthe idea on behalf of one of the employees who had made the sug-'Swank's plant is divided into appioximately eight departments,each of which is headedby a supervisory employee whose duties are similar to those of a working foreman orstrawboss.These supervisors have no absolute power to hire or fire,but they are con-sulted concerning lay-offs and discharges and suggest which employees should be dischargedThe entire plant is supervised by one general foreman. 424NATIONAL LABOR RELATIONS BOARDgestion to him. , Stevenson also said'he thought the"idea a good one,mentioned some of the advantages Swank's employees enjoy, whichare not accorded employees in other plants, and stated that he thoughtitwould be a good thing to protect these advantages.After aninformal discussion, a vote was taken to determine whether or notthe merits of such an organization should be further investigated andpresented to all the employees.All those present, except two, votedin favor of further investigation. It was suggested that an attorneybe consulted for advice in the matter.A few days later, Stevensonand three or four,other, employees, acting upon Stevenson's sugges-tion,- interviewed Attorney Chauncey E. Wheeler regarding the for-mation of a labor organization.Wheeler, who is counsel for therespondents in this proceeding, told this group that the organiza-tion which they contemplated would be legal and advised them tocalla meetinb of all Swank's employees-and present, the plan to them.He further stated that he could not, assist in the formation of thisorganization inasmuch as he had previously represented Swank.Wheeler also advised Stevenson to take no part in the formation oradministration of such an organization because of his supervisoryduties,and his close association with the management.A meeting attended by about 250 of Swank's employees was heldon the evening of May 14, 1937, in the assembly room of the plant.J.Carlton Bagnall, Swank's vice president in charge of productionand labor relations, gave Stevenson permission to hold the meetingin the plant. It does not appear who called this meeting but Childs,a non-supervisory employee presided.Stevenson attended, informedthe employees that he could have no further part in the 'organiza-tion, and after stating that they would henceforth have to proceedwithout his assistance, he withdrew from the meeting.After May14, 1937, Stevenson took no part in the formation or administrationof the Association.Those present- at the May 14 meeting appointed a committee, rep-resenting the various departments of Swank's plant to complete theorganization of the Association.On May 19 and 20, 1937, the com-mittee conducted an election at the plant during working hours forthe purpose of determining the desires of the employeesregardingthe formation of the Association.The ballots, which were mimeo-graphed by the wife of one of the employees, gave the employees anopportunity to vote "Yes" or "No" on the proposition, "Are you infavor of an Employees Association?"Two hundred and seventy-five employees voted in favor of the Association and 38 votedagainstit.Thereafter application cards were printed and distributed forthe employees' signatures.The treasurer of the Associationtestifiedthat 388 employees had signed application cards.Several super-visory employees are included in this number. DECISIONS AND ORDEI{S425,On or about June 1, 1937, the first meeting of the - Association.was held in one of the doWntowii halls.At this meeting, at which-about 100 employees were present, officers of the Association wereelected.Thereafter, a committee, appointed by the newly electedpresident, engaged Clarence A. Barnes; attorney-at-law,to assistthem in completing the organization;Barnes drew up the Asso-ciation's bylaws following the suggestions submitted by the members-of the Association.by about 200 employees, the bylaws were apparently adopted withoutobjection.It had been tentatively decided that dues would- be` 25centsper month.Accordingly, some dues were collected and themoney turned over to Barnes, who then proceeded' to incorporate theAssociation.A charter, dated June 24, 1937, was issued to theAssociation by the Commonwealth of Massachusetts.B. Conclusions with respect to the AssociationThe testimony of many witnesses stands uncontradicted to theeffect that application cards were signed and dues were collectedduring working hours without objection from Swank; that the firsttwo organizational meetings of the employees were held in Swank's-plant; and that Stevenson and the other supervisory employees tooka leading part in the formation of the Association.-Swank asserts that it in no way has interfered with, dominated,or assisted in the formation and administration of the Association,-and that the employees acted voluntarily and without coercion or-intimidation.Under the circumstances surrounding the formationof the Association, we cannot believe that Swank's employees have-actedvoluntarily.All the employees were well aware of the activepart taken by their general foreman and their supervisors during-the formative stages of the Association.A supervisor had sug-gested the idea, many other supervisors, who were opposed to unions,"-favored this organization, and the general foreman had taken theleading part until advised by counsel that "reflection might be castupon the Association" if the general foreman had anything to do-with it.Certainly, it cannot be said that employeesexercise a freeand unrestrained choice of a representative for collective bargaining2 JohnWiggins a supervisor,testified as follows concerning a conversation betweenhimself and Joseph Harney, who has occasional supervisory powers and who is now vicepresident of the Association:"Q.Now I wish you would tell us what you said to JosephHarney.A. I asked Joe about the same question and he made some such remark as 'Whatdo you wantT and I said,'They aie going to have a meeting upstairs to discuss union,or associations, some of the boys are mtereated in an independent association'and Joedamned it and said,-'I don't want anything to do with it' So I said, 'Come on, willyou?' and be said,'I don't like unions'I said,'Maybe I don't,' and I said 'Maybe you arethe fellow that we want to tell us about unions that we don'tknow' and he said, 'allright' and he came up"Harney testified that lie was opposed to unions and had soexpressed himself at the May 4 organizational meetingTwo other supervisors testified,to a' similar dislike of unions.- -426NATIONAL LABOR RELATIONS BOARDwhen the wishes of their superiors have been so clearly expressed.It is significant that Wheeler, the respondents' counsel, realized thiswhen he advised -Stevenson to take no part in the formation -of- theAssociation.By permitting its plant to be used, without charge, -forthe first two organizational meetings, and by permitting the membersof the Association to solicit membership and collect dues duringworking hours, Swank contributed aid to the Association. Swank,through its foreman and supervisory employees took an active partin the formation of the Association, - thereby- lending --its- support-and influenceto the Association.We find that Swank, by its activities described above, has inter-feredwith, restrained, and coerced its employees in the exerciseof the rights guaranteed by Section 7 of the Act; has dominatedand interfered with the formation of the Association, and has con--tribiuted aid'and support to it; and that by its conduct it-has dis--couraged membership in the Union.C. The discharge of Helen RobillardHelen Robillard, who had worked for Swank approximately 3years,was given notice on June 11, 1937, that she was laid offforthwith.She was one of the two employees who did not vote attheMay 4 meeting, and had on several occasions expressed her-opposition to the Association.She frequently attended meetings ofthe Union and joined the Union on June 4, 1937.Swank asserts that Robillard was not discharged, but was tem-porarily laid off despite her seniority and excellent workmanshipbecause her physical condition would not permit her to perform avariety of operations required of a curtailed staff during business-depression.Robillard had taken a voluntary leave of 5 weeks theprevious summer, and a contemplated operation would require thatshe take another leave in the near future.The evidence supportsSwank's claim that Robillard was temporarily laid off for the rea-sons stated by Swank.Of the 10 employees laid off on June 11, 6belonged to the Association.One week later, five more employees,including two members of the Association, were laid off.The onlyether employee of Swank who belonged to the Union was retained.On July 22, four of those employees who had been laid off, includ-ing Robillard, were called back to work.Robillard resumed herwork on July 23, 1937, and worked until August 22, 1937, when she-took sick leave for the purpose of having the contemplated opera-tion.She did not report back to work until November 29, at whichtime she was told that about 50 employees had been laid off duringher absence, that there was no work for her, and that she would becalled back to work as soon as possible.At the hearing, McClellan,Stevenson, and Bagnall all testified that they would be glad to give DECISIONS AND ORDERS427Robillardemployment, when business warrants it.We find thatRobixllard's lay-off was not occasioned by her membership,,. in or heractivity on behilf of The Union.1V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of Swank set forthin Section IIIabove, occurring in connection with the operations of Swank de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that Swank has dominated and interfered with theformationof the Association, and has contributed aid and supportto . it, -we'-shall- order Swank to withdraw recognition from- and to,disestablish the Association as collective bargaining representativefor any of its employees.We shall further order Swankto ceaseand desistfromits unfair labor practices and to take certain affirma-tive action which we deem necessary to effectuate the purposes andpolicy of the Act.We have found that Helen Robillard was not discriminatorilydischarged.We shall, therefore, dismiss the complaint as to thedischarge of Robillard.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International JewelryWorkers' Union, Local 18, and SwankProducts Employees Association are labor organi ations, within themeaning of Section 2 (5) of the Act.2.Swank, by dominating and interfering wilh the formation ofSwank Products Employees Association and by contributing sup-port thereto, has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (2) of the Act.3.Swank, by interfering with, restraining,and coercing its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct, has engagedin and isengagingin unfair labor practices,withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2 (6) and (7)of the Act.5.Swank has not discriminated in regard to the hire and tenureof employment of Helen Robillardwithin themeaning of Section8 (3) of the Act. -428NATIONALLABORr.^.r.tirro^sBOARDORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor Relations-Act, the National Labor Relations Board hereby orders that the- respondent, Swank Products, Inc., Attleboro, Massachusetts, and its,officers, agents, successors, and assigns, shall:1.Cease and desist :(a)From in any manner dominating or interfering with the ad-=ministration of Swank Products Employees Association, or with theformation or administration of any other labor organization of its,employees, and from contributing support to Swank Products Em-ployeesAssociation,or to any other labor organization of its'employees ;(b)From in any other manner interfering with, restraining,, orcoercing its employees in the exercise of the right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from Swank Products Employees-Association as a representative of any of its employees for the pur-poses of dealing with Swank concerning grievances, labor disputes,rates of pay, wages, hours of employment, or other conditions of em-ployment, and completely disestablish Swank Products EmployeesAssociation as such representative;(b) Immediately post notices in conspicuous places throughoutits plant and maintain such notices for a period of at least thirty(30) consecutive days stating : (1) that Swank will cease and desistas aforesaid, and (2) that Swank withdraws and will refrain fromall recognition of Swank Products Employees Association as a rep-resentative of any of its employees for the purpose of dealing withSwank concerning grievances, labor disputes, rates of pay, wages,hours of employment and other conditions of employment, and com-pletely disestablishes it as such representative;(c)Notify the Regional Director for the First Region in writingwithin ten (10) clays fi.om the (late of tliis Order what steps Swankhas taken to comply herewith.It is further ordered that the complaint in so far as it allegesthat the respondent, Swank Products, Inc., has engaged in unfairlabor practices, within the meaning of Section 8 (3) of the Act, be,and it hereby is, dismissed; and, DECISIONS AND ORDERS429Further ordered that the complaint, in so far as it alleges thatthe respondent, The Baer & Wilde Co., has engaged in unfair laborpractices,within the meaning of the Act, be, and it hereby is,dismissed.MR. DONALDWAKEFIELDSMITHtook no partintheconsideratiolfof the above Decision and Order.